DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:
Claim 15, Line 9: “at least one of active” appears to be incomplete or have a typographical error. 
Claim 16, Line 2: “at least one of active” appears to be incomplete or have a typographical error. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Battle (US Patent Application Publication 2016/0321663) in view of Kaye (US Patent 9,495,703).

As to Claim 1, Batlle discloses a method for controlling spending, the method comprising the steps of:
receiving from a user at a server a plurality of spending categories (Par. 0024), the server comprising one or more central processing units ;
receiving a payment authorization request from the user (par. 0025), wherein the payment authorization request comprises an amount of an intended transaction (Par. 0023) and a category from the plurality of spending categories in which to categorize the intended transaction (Par. 0024), 
in response to receipt of the payment authorization request comprising the category and the amount of the intended transaction from the user, at least one of temporarily activating a debit card under the control of the user and temporarily allocating funds to the debit card for the intended transaction, wherein the debit card automatically defaults to at least one of a zero balance and an inactive status other than for payment authorization requests comprising both a category and an amount of each intended transaction (Par. 0023-0027).
While Batlle discloses compliance with use restrictions (which include separate budget categories), Batlle does not explicitly establish that both the category and the amount of the intended transaction are entered on a mobile application or a web-based application under the control of the user, and wherein the payment authorization request is received from the mobile application or the web-based application.
Kaye teaches a similar computer program product comprising setting a predetermined spending threshold at least one of a plurality of categories, the predetermined spending threshold being indicative of a dollar amount (Col 2, Lines 43-58); accepting from a user a payment authorization request (“purchase request”) via a mobile application (Col 1, Lines 36-46 and Col 3, Lines 29-45) comprising: an amount of an intended purchase (“price”; Col 7, Lines 12-23) and a category in which to categorize the intended purchase (“classification”; Col 3, Line 29- Col 4, Line 10 and Col 7, Lines 12-23); and at least one of temporarily activating a debit card under the control of the user for a predetermined interval of time and transferring funds to a debit card under the control of the user in response to the payment authorization request, wherein the debit card defaults to at least one of an inactive status and a zero balance other than during temporary activation periods corresponding to user payment authorization requests, wherein the debit card declines any and all payment authorization requests unless the user has provided a category for the intended purchase (Col 3, Lines 56-65) and wherein the debit card only reactivates temporarily upon accepting a payment authorization request comprising a category for the intended purchase (Col 4, lines 11-40; Examiner considers the default status of the payment method to be inactive until the purchase is authorized by the authorization entity 150. Since the payment method cannot be used unless authorized, the payment method is inactive (or in a ‘decline’ state). When the purchase is authorized, it is done so temporarily for the authorized purchase. Once the purchase has been completed, the payment methods return to an ‘inactive’ or ‘decline’ status). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the purchase authorization to require a user-provided category for the intended purchase as taught by Kaye to more accurately categorize the purchase and allow the authorization entity to appropriately determine whether a proposed purchase is within the predefined account rules.

As to Claim 2, Batlle discloses the method of claim 1, further comprising receiving from the user a predetermined spending threshold for at least one of a plurality of spending categories (Par. 0024).

As to Claim 3, Batlle discloses the method of claim 1, wherein the step of at least one of temporarily activating a debit card under the control of the user and temporarily allocating funds to the debit card for the intended transaction comprises at least one of temporarily activating a debit card under the control of the user and temporarily allocating funds to the debit card for the intended transaction for a predetermined time period (Par. 0023-0024).

As to Claims 4-5, Batlle discloses the system wherein deactivation of a card can be triggered automatically due to the passage of a certain amount of time (Par. 0027) , but does not disclose any operational significance as to the specific amount of time or explicitly disclose wherein the predetermined interval of time is one hour. The Examiner takes Official notice that setting the interval of time to be one hour is a reasonable amount of time to execute a purchase. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the predetermined amount of time to be one hour as this is merely application of skill producing expected and predictable results.

As to Claim 6, Batlle discloses the method of claim 3, further comprising, following the predetermined time period, automatically deactivating the debit card to prevent the intended transaction from entering (Par. 0027).

As to Claim 7, Batlle discloses the method of claim 1, wherein the payment authorization request comprises use of a virtual account number associated with a virtual account (Par. 0021-0022).

As to Claim 8, Batlle discloses a method for controlling spending, the method comprising the steps of:
receiving a payment authorization request from a user (Par. 0025), 
in response to receipt of the payment authorization request, allocating funds to the debit card solely for the single intended transaction (Claim 18: “single use payment tab”), wherein the debit card is configured to reject all attempts at purchases other than those for which a payment authorization request is made that comprises both a maximal amount of an intended transaction and a category of the intended transaction (e.g. “card restrictions”, “spending limit” Par. 0018), and wherein each successful transaction using the debit card requires a separate sequence in which a payment authorization request comprising both a maximal amount and a category from the plurality of spending categories is received prior to each successful transaction (Par. 0023).
However, Batlle does not explicitly disclose wherein the payment authorization request comprises an amount of a single intended transaction comprising one or more items and a category from the plurality of spending categories in which to categorize the single intended transaction, wherein the category and the amount of the single intended transaction is entered on a mobile application or a web-based application under the control of the user, and wherein the payment authorization request is received from the mobile application or the web-based application (); wherein the step of in response to receipt of the payment authorization request comprising the category and the maximal amount of the single intended transaction from the user, allocating funds to the debit card solely for the single intended transaction comprises temporarily allocating funds to the debit card solely for the single intended transaction.
Kaye teaches a similar computer program product comprising setting a predetermined spending threshold at least one of a plurality of categories, the predetermined spending threshold being indicative of a dollar amount (Col 2, Lines 43-58); accepting from a user a payment authorization request (“purchase request”) via a mobile application (Col 1, Lines 36-46 and Col 3, Lines 29-45) comprising: an amount of an intended purchase (“price”; Col 7, Lines 12-23) and a category in which to categorize the intended purchase (“classification”; Col 3, Line 29- Col 4, Line 10 and Col 7, Lines 12-23); and make automatic allocations upon receiving a payment request (Col 2, Lines 39-42).It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the purchase authorization to require a user-provided category for the intended purchase and make automatic allocation upon receiving said payment request for the transaction as taught by Kaye to more accurately categorize the single purchase and allow the authorization entity to appropriately determine whether a proposed single purchase is within the predefined account rules.

As to Claim 10, Batlle discloses the method of claim 9, wherein the step of temporarily allocating funds to the debit card solely for the single intended transaction comprises temporarily allocating funds to the debit card solely for the single intended transaction for a predetermined time period (Par. 18 and Claim 18).

As to Claims 11-12, Batlle discloses the system wherein deactivation of a card can be triggered automatically due to the passage of a certain amount of time (Par. 0027) , but does not disclose any operational significance as to the specific amount of time or explicitly disclose wherein the predetermined interval of time is one hour. The Examiner takes Official notice that setting the interval of time to be one hour is a reasonable amount of time to execute a purchase. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the predetermined amount of time to be one hour as this is merely application of skill producing expected and predictable results.

As to Claim 13, Batlle discloses the method of claim 8, further comprising receiving at least one spending threshold associated with at least one of the plurality of spending categories from the user (Par. 0023).

As to Claim 14, Batlle discloses the method of claim 13, further comprising receiving a spending threshold for each of the plurality of spending categories from the user (Par. 0023).

As to Claims 15-16, Batlle discloses a system for improving spending habits, comprising:
one or more processors (Par. 0028);
a computer readable memory operably coupled with the one or more processors (Par. 0028);
a receiver module configured to electronically receive a payment authorization request from a user (Par. 0025), the payment authorization request comprising a category selected from a plurality of categories and a threshold amount of an intended transaction (Par. 0024);
an authorization module configured to at least one of active a debit card under control of the user and allocate funds to the debit card for the intended transaction (Par. 0021-0023).
wherein the card may be deactivated automatically in accordance with use restrictions (e.g., upon depletion of allocated funds, passage of time, or reaching a limit on the card, such as number of uses)(Par. 0027).
However, Batlle does not explicitly wherein the authorization module is further configured to at least one of automatically deactivate the debit card and deallocate the funds associated with the intended transaction in the event that the user has failed to select a category for the intended transaction or failed to select a threshold amount of the intended transaction.
Kaye teaches a similar computer program product comprising setting a predetermined spending threshold at least one of a plurality of categories, the predetermined spending threshold being indicative of a dollar amount (Col 2, Lines 43-58); providing authorization, block, freeze, or rejection of a purchase based on the set of rules of the authorization module which includes, but is not limited to, classification of the purchase, spending limits, and time frame(“classification”; Col 3, Line 29- Col 5, Line 20 and Col 7, Lines 12-23).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the authorization module is further configured to at least one of automatically deactivate the debit card and deallocate the funds associated with the intended transaction in the event that the user has failed to select a category for the intended transaction or failed to select a threshold amount of the intended transaction as taught by Kaye to ensure proper accounting is made for the purchase amount and purchase categories to determine whether the proposed purchase is within the predefined account rules.
As to Claim 17, Batlle discloses the system wherein deactivation of a card can be triggered automatically due to the passage of a certain amount of time (Par. 0027) , but does not disclose any operational significance as to the specific amount of time or explicitly disclose wherein the predetermined interval of time is no more than one hour. The Examiner takes Official notice that setting the interval of time to be no more than one hour is a reasonable amount of time to execute a purchase. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the predetermined amount of time to be no more than one hour as this is merely application of skill producing expected and predictable results.

As to Claim 18, Batlle discloses the system of claim 15, wherein the system further comprises a remote server, and wherein the remote server comprises the one or more processors (Par. 0015 and 0061-0066).

As to Claim 19, Batlle discloses the system of claim 15, wherein the system further comprises a mobile application running on a mobile wireless computing device (Par. 0015 and 0061-0066).

As to Claim 20, Batlle discloses the system of claim 15, wherein the system further comprises a web- based application under control of the user (Par. 0015 and 0061-0066).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/19/2022